!   12/16/2019   11:01            21 26370086                LUSAT TORNEY                               PAGE     01/04




         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
         -------------·········------·--···                   X


         UNITED STATES OF AMERICA
                                                                    PRELIMINARY ORDER OF
                         »   V,   »                                 FORFEITURE/
                                                                    MONEY JUDGMENT
         JOHN F. GARGAN,
                                                                    18 Cr. 723 (PGG)
                                      Defendant.

         ·------------··--·-·--··-------·--                   X


                         WHEREAS, on or about October 4, 2018, JOHN F. GARGAN (the "Defendant"),

         among others, was charged in a three-count Indictment, 18 Cr. 723 (PGG) (the "Indictment"), with

         conspiracy to distribute oxycodone, in violation of Title 21, United States Code, Section 846

         (Count One); conspiracy to commit health care fraud, in violation of Title 18, United States Code,

          Sections 1349 (Count Two); and conspiracy to commit money laundering, in violation of Title 18,

         United States Code, Section 1956(h) (Count Three);

                         WHEREAS, the Indictment included a forfeiture allegation as to Count One,

          seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

         any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as

         a result of the offense charged in Count One of the Indictment and any and all property used, or

         intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense

         charged in Count One of the Indictment, including but not limited to a sum of money in United

          States currency representing the amount of proceeds traceable to the commission of the offense

         charged in Count One of the Indictment that the Defendant personally obtained;

                         WHEREAS, on or about October 23, 2019, following a jury trial, the Defendant

         was found guilty of Count One of the Indictment;
12/16/2019   11:01        21 26370086                      USATTORNEY                                PAGE    02/04




                     WHEREAS, the Government asserts that $296,580.00 in United States currency

      represents the amount of proceeds traceable to the offense charged in Count One of the Indictment

      that the Defendant personally obtained;

                     WHEREAS, the Government seeks a money judgment in the amount of

      $296,580.00 in United States currency pursuant to Title 21, United States Code, Section 853,

      representing the amount of proceeds traceable to the offense charged in Count One of the

      Indictment that the Defendant personally obtained; and

                     WHEREAS, the Court finds that, as a result of acts and/or omissions of the

      Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

      Defendant personally obtained cannot be located upon the exercise of due diligence.

                     NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                     1.        As a result of the offense charged in Count One of the Indictment for which

     the Defendant was found guilty, a money judgment in the amount of$296,580.00 in United States

      currency (the Money Judgment"), representing the amount of proceeds traceable to the offense

      charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

      against the Defendant.

                     2.        Pursuant to Rule 32.2b9(4) of the Federal Rules of Criminal Procedure, this

      Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOHN F. GARGAN,

      and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment

     of conviction therewith.

                     3. .      All payments on the outstanding Money Judgment shall be made by postal

     money order, bank or certified check, made payable to the "United States Marshals Service" and

     delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:
12/16/2019   11:01         21 26370086                     USATTORNEY                               PAGE     03/04




      Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

      York, New York 10007 and shall indicate the Dcfondanf s name and case number.

                      4.       The United States Marshals Service or its designee is authorized to deposit

      the payments on the Money Judgment in the Asset Forfeiture Fund, and the United States shall

      have clear title to such forfeited property.

                      5.       Pursuant to Title 21, United States Code, Section 853(p), the United States

      is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

      of the Money Judgment.

                      6.       Pursuant to Rule 32.2(b3) of the Federal Rules of Criminal Procedure,

      upon entry of this Preliminary Order of Forfeiture/ Money .Judgment, the United States Attorney's

      Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable

      property, including depositions, interrogatories, requests for production of documents and the

      issuance of subpoenas.

                      7.       This Court shall retain jurisdiction to enforce this Preliminary Order of

      Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

      Rules of Criminal Procedure.
12/16/2019   11:01        21 26370086                  USAT TORNEY                           PAGE    04/04




                     8.       The Clerk of the Court shall forward three certified copies of this

      Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

      J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

      States Attorney~s Office, One Saint Andrews Plaza, New York, New York 10007.

      Dated: New York, New York
               Daz (           ,2019

                                                        SO ORDERED:



                                                               PAUt . GARDEPHE
                                                        HONORABLE      G
                                                        UNITED STATES DISTRICT JUDGE
